Exhibit 10.3

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY OPERATING AGREEMENT

OF

BLUE MOUNTAIN MIDSTREAM LLC

 

This Amendment No. 1 to the Second Amended and Restated Limited Liability
Operating Agreement of Blue Mountain Midstream LLC (this “Amendment”) is adopted
and executed by Linn Energy Holdco II LLC, a Delaware limited liability company
(“Linn Holdco II”) to be effective as of the 28th day of February, 2019 (the
“Effective Date”).  Any capitalized term used herein for which a definition is
not provided herein shall have the same meaning as assigned to such term in the
Operating Agreement (as hereinbelow defined).

RECITALS

WHEREAS, Blue Mountain Midstream LLC (the “Company”) is currently operated
pursuant to that certain Second Amended and Restated Limited Liability Operating
Agreement of Blue Mountain Midstream LLC, dated effective as of July 1, 2018
(the “Operating Agreement”);

WHEREAS, because Linn Holdco II has not appointed a Linn Manager pursuant to
Section 8.2(a)(i) of the Operating Agreement as of the Effective Date, the
Company is managed and controlled by Linn Holdco II as “Manager”, pursuant to
Section 8.1(a) of the Operating Agreement, and all references in the Operating
Agreement to the “Board” are deemed references to Linn Holdco II;

WHEREAS, as of the Effective Date, the sole member of the Company is Linn Holdco
II;    

WHEREAS, Section 12.1 of the Operating Agreement provides the Operating
Agreement may be amended or modified from time to time by a written instrument
adopted by the Board; and

WHEREAS, Linn Holdco II, in its capacity as Manager of the Company, desires to
amend the Operating Agreement as of the date first set forth above to 1)
increase the number of authorized Class B Units from 32,500 Class B Units to
58,750 Class B Units and 2) reflect the current capitalization of the Company
following certain transactions and capital contributions, and Linn Holdco II, in
its capacity as sole Member of the Company, consents to such amendments;

NOW, THEREFORE, in consideration of the premises, warranties and mutual
covenants set forth herein, it is agreed:

1.Schedule 1 to the Operating Agreement shall be and hereby is deleted in its
entirety and the Schedule 1 attached hereto shall be inserted in its place and
stead.

 

2.

Section 3.1(a) of the Operating Agreement is hereby amended and restated in its
entirety to read as follows:

 

 



“Each Member’s interest in the Company, including such Member’s interest, if
any, in the capital, income, gains, losses, deductions and expenses of the
Company, shall be represented by Units of limited liability

 

 

--------------------------------------------------------------------------------

 

 

company interest (each, a “Unit”). The Company shall have two authorized classes
of Units designated as Class A Units (the “Class A Units”) and Class B Units
(the “Class B Units”), respectively. The Class A Units shall have one vote per
Unit. The Class B Units shall have no voting rights. The Company shall have the
authority to issue an unlimited number of Class A Units and up to 58,750 Class B
Units. As of the Effective Date, no Class B Units have been issued.  All Class B
Units shall be convertible into shares of Common Stock in accordance with the
terms of Section 9.15, the Incentive Plan, the applicable Award Agreement, and
the Conversion Procedures.”

 

2.Notwithstanding any contrary provision of the Operating Agreement, Linn Holdco
II hereby ratifies, confirms and adopts all the terms and provisions of the
Operating Agreement as amended hereby in its capacity as Manager of the
Company.  Furthermore Linn Holdco II hereby consents the amendments set forth
herein in its capacity as the sole Member of the Company.

3.This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall together constitute one and the same instrument.

4.To the extent that any provision herein shall directly conflict with any
provision of the Operating Agreement, such provision contained herein shall
control.  Any provisions of the Operating Agreement which do not directly
conflict with the provisions herein shall be ratified and confirmed in all
respects, shall continue to be of full force and effect and shall bind each of
the parties hereto.

5.This Amendment (i) shall bind and benefit the Members and their respective
heirs, beneficiaries, administrators, executors, receivers, trustees,
successors, and assigns; (ii) shall be modified or amended only in the manner
set forth in the Operating Agreement; (iii) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND THE UNITED STATES OF
AMERICA FROM TIME TO TIME IN EFFECT; and (iv) embodies the entire agreement and
understanding between the parties with respect to modifications of instruments
provided for herein and supersedes all prior conflicting or inconsistent
agreements, consents, and understandings relating to such subject matter.

6.SEVERABILITY.  EACH PROVISION OF THIS AMENDMENT SHALL BE CONSIDERED SEVERABLE
AND IF FOR ANY REASON ANY PROVISION OR PROVISIONS HEREIN ARE DETERMINED TO BE
INVALID, UNENFORCEABLE OR ILLEGAL UNDER ANY EXISTING OR FUTURE LAW, SUCH
INVALIDITY, UNENFORCEABILITY OR ILLEGALITY SHALL NOT IMPAIR THE OPERATION OF OR
AFFECT THOSE PORTIONS OF THIS AMENDMENT THAT ARE VALID, ENFORCEABLE AND LEGAL.

[remainder of page left intentionally blank]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed to be effective as of the
Effective Date.

 

Linn Energy Holdco II LLC

 

 

 

 

 

By:/s/ David B. Rottino

Name: David B. Rottino

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule I

Name

Address

Class A Units

Class B Units

Linn Energy Holdco II LLC

600 Travis St, Suite

1400

Houston, TX 77002

Attn: Holly Anderson

701,350

0

Total:

-

701,350

0

 

 

 